Citation Nr: 0007691	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-16 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for polycythemia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to November 
1956, from September 1961 to September 1965, and from March 
1966 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 decision by the VA RO that denied service 
connection for polycythemia (i.e., an increased amount of red 
cells in the blood) and diabetes mellitus.  The veteran filed 
a notice of disagreement with the decision, and the RO issued 
a statement of the case on both issues.  A February 1996 
substantive appeal was received from the veteran and pertains 
only to the claim for service connection for polycythemia.  A 
substantive appeal has not been submitted with respect to the 
denial of service connection for diabetes mellitus; thus, 
that issue is not on appeal. 38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999); Roy v. Brown, 5 Vet.App. 554 (1993).  The only issue 
now on appeal is entitlement to service connection for 
polycythemia.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for polycythemia.


CONCLUSION OF LAW

The veteran's claim for service connection for polycythemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Factual Background

The veteran served on active duty from June 1951 to November 
1956, from September 1961 to September 1965, and from March 
1966 to November 1976.  His service medical records do not 
appear complete and consist of enlistment and separation 
examinations and dental records, but nothing in these records 
suggests polycythemia.  His November 1976 service separation 
(retirement) examination notes normal laboratory studies.  It 
was noted he was under treatment for hypertension.

On a February 1978 VA examination, the diagnoses were 
hypertensive cardio-vascular disease and obesity. 

In March 1978, the RO granted service connection for 
hypertension.

VA outpatient treatment records from May 1978 to August 1983 
note treatment for various conditions including hypertension.  
There were no findings of polycythemia.

On an August 1989 VA examination, hypertension was diagnosed.  
Blood studies showed hematocrit and hemoglobin were within 
normal limits, and red blood count was 6.19 (normal range is 
4.7 to 6.1).  

VA outpatient treatment records from 1989 to 1994 note 
intermittent elevated red blood counts, hemoglobin, and 
hematocrit.  In December 1990, it was noted that he had high 
hemoglobin and hematocrit and had had somewhat elevated 
studies for 3 years, but had no history of high red blood 
count.  The impressions included diabetes mellitus, 
hypertension, and polycythemia of unknown cause.  
Intermittent diagnoses of polycythemia were subsequently 
noted, and in November 1992 phlebotomy treatments for 
polycythemia were started.  

On a January 1994 VA examination for hypertension, no mention 
was made of polycythemia.  On an April 1994 follow-up 
hypertension examination, the doctor said that the veteran 
had a history of polycythemia for about 1 year.  The doctor 
questioned the diagnosis of secondary polycythemia and 
thought he might have essential polycythemia.  The diagnosis 
was hypertension.  The examiner ordered tests to rule out 
various causes of polycythemia.  It was noted that one of the 
most common causes of polycythemia was hypoxia, and that the 
examiner did not think that this was the veteran's problem.  
An April 1994 VA pulmonary function test showed mild 
hypoxemia. 

In November 1995, the veteran filed a claim for service 
connection for polycythemia.  In an April 1996 statement, he 
asserted his polycythemia was aggravated by his service-
connected hypertension.  

In a September 1996 letter, the RO asked the veteran to 
submit a competent medical statement that his polycythemia 
was aggravated by hypertension.  The veteran has not 
responded to this request for information.

In a September 1997 evaluation for the VA, Zuhdi Dajani, 
M.D., reported that a previous work up for polycythemia was 
negative for secondary causes.  The final diagnoses included 
polycythemia with previous negative work up for secondary 
causes.  

Ongoing VA treatment records from the 1990s, dated into 1999, 
note various conditions including polycythemia.  Some of the 
records note the veteran's polycythemia was of unknown cause.  
He received periodic phlebotomy treatments for the condition.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.  Secondary service 
connection may be established for a condition which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran claims service connection for polycythemia, and 
he mainly claims secondary service connection based on the 
theory that polycythemia has been aggravated by his service-
connected hypertension.  

His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that it 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury (or an established service-
connected condition, in the case of a claim for secondary 
service connection) and a current disability (medical 
evidence).  Libertine v. Brown, 9 Vet.App. 521 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records are negative for polycythemia, 
and the veteran retired from service in 1976.  The first 
medical evidence of polycythemia is in laboratory tests in 
the late 1980s, and the condition was first diagnosed in the 
early 1990s.

The veteran asserts that his service-connected hypertension 
has aggravated his polycythemia.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A well-grounded claim for direct service connection for 
polycythemia has not presented, as no medical evidence has 
been submitted to link the condition, first shown years after 
service, with the veteran's active duty.  Caluza, supra.  
There is also no medical evidence linking current 
polycythemia with the veteran's service-connected 
hypertension, as required for a well-grounded claim of 
secondary service connection.  Libertine, supra.  Absent such 
competent medical evidence of causality, the claim for 
service connection for polycythemia must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a)


ORDER

Service connection for polycythemia is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

